          Case 2:16-cr-00046-GMN-NJK Document 3531 Filed 03/02/21 Page 1 of 4



 1   Mark D. Eibert (Bar # 116570)
     Attorney at Law
 2   P. O. Box 1126
     Half Moon Bay, CA 94019-1126
 3   Telephone: (650) 638-2380
     Fax: (650) 712-8377
 4
     Attorney for: Defendant Gregory Burleson
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11
                                                         )
12   UNITED STATES,                                      )   No. 2:16-cr-046-GMN-NJK
                                                         )
13          Plaintiff,                                   )
                                                         )   STIPULATION FOR EXTENSION OF
14          vs.                                          )   TIME TO FILE DEFENDANT’S REPLY TO
                                                         )
15   GREGORY BURLESON,                                   )   GOVERNMENT’S RESPONSE TO
                                                         )   DEFENDANT’S EMERGENCY MOTION
16          Defendant.                                   )   FOR MODIFICATION OF SENTENCE
                                                         )   AND COMPASSIONATE RELEASE AND
17                                                       )   PROPOSED ORDER (E.C.F. No. 3448)
                                                         )
18                                                       )
19          CERTIFICATION: This Stipulation is timely filed.
20          IT IS HEREBY STIPULATED AND AGREED by and between Christopher Choiu,
21   Acting, United States Attorney, and Steven Myhre, Assistant United States Attorney, counsel for
22   the government, and Mark D. Eibert, counsel for the defendant Gregory Burleson, that the
23   deadline for the defense to file a reply to the government’s Response to Defendant’s Emergency
24   Motion for Modification of Sentence and Compassionate Release (ECF No. 3529) be extended
25   from its current due date of March 8, 2021 to on or before March 22, 2021, a total extension of
26   14 days.
27          This stipulation is entered into for the following reasons:
28



                                     STIPULATION FOR EXTENSION OF TIME,
                              United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL   -1-
          Case 2:16-cr-00046-GMN-NJK Document 3531 Filed 03/02/21 Page 2 of 4



 1          1. On January 29, 2021, Defendant Burleson filed his motion for compassionate
 2              release. E.C.F. No. 3522.
 3          2. On February 3, the parties filed a stipulation agreeing to a 24 day extension of time
 4              for the government to file its response to that motion due to government counsel’s
 5              scheduling conflicts. E.C.F. No. 3523. That stipulation was granted the following
 6              day. E.C.F. No. 3524.
 7          3. On March 1, 2021 the government filed its response to the compassionate release
 8              motion. E.C.F. no. 3529.
 9          4. Due to the need to get the government’s response to the defendant in prison in
10              Florida, consult with him, and then possibly get a new declaration sent to him and
11              returned, and due also to defense counsel’s schedule on other matters, the defendant
12              respectfully requests a first, 14 day extension of time to and including March 22,
13              2021 to file his reply.
14          5. This request is not for the purpose of delay, and no prior extensions have been

15              requested for this reply brief. Defendant Greg Burleson is currently serving an 819

16              month federal prison sentence in USP Coleman II in Florida.

17          6. Government counsel, AUSA Steven Myhre, agrees to this extension.

18          WHEREFORE, the parties respectfully request that the Court accept this Stipulation and

19   enter an Order requiring the defense to file its Reply to the government’s Response to the

20   defendant’s compassionate release motion on or before March 22, 202. For the convenience of

21
     the Court, a draft Order has been prepared and is attached to this Stipulation.

22   DATED this 2nd day of March, 2021.

23
     // s // Steven Myhre                                  // s // Mark D. Eibert
24   STEVEN MYHRE                                          MARK D. EIBERT
     Assistant United States Attorney                      Counsel for Defendant Gregory Burleson
25
     Counsel for the United States
26

27

28



                                      STIPULATION FOR EXTENSION OF TIME,
                               United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL    -2-
          Case 2:16-cr-00046-GMN-NJK Document 3531 Filed 03/02/21 Page 3 of 4



 1

 2                               UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4
                                                        )
 5   UNITED STATES,                                     ) No. 2:16-cr-046-GMN-NJK
                                                        )
 6          Plaintiff,                                  )
                                                        )
 7          vs.                                         ) ORDER
                                                        )
 8   GREGORY BURLESON,                                  )
                                                        )
 9          Defendant.                                  )
                                                        )
10                                                      )
                                                        )
11                                                      )
12          This matter coming on the parties’ Stipulation for Extension of Time to File Defendant’s
13   Reply to Government’s Response to the defendant’s compassionate release motion (E.C.F. No.
14   3522, 3529), the Court having considered the premises therein, and for good cause shown, the
15   Court accepts the Stipulation and ORDERS as follows:
16          1. The filing date for the defendant’s reply, presently set for March 8, is VACATED
17                and CONTINUED:
18          2. The defendant’s reply shall be filed on or before March 22, 2021.
19

20
                                           IT IS SO ORDERED.
21
                                                       2 day of March, 2021.
                                           Dated this ____
22

23

24
                                           ___________________________
25                                         Gloria M. Navarro, District Judge
                                           UNITED STATES DISTRICT COURT
26

27

28



                                    STIPULATION FOR EXTENSION OF TIME,
                             United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL   -3-
          Case 2:16-cr-00046-GMN-NJK Document 3531 Filed 03/02/21 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that his business mailing address is P. O. Box 1126,
 3
     Half Moon Bay, CA 94019, that he is not a party to this action, that he is a citizen of the United
     States of such age and discretion to be competent to serve papers, and that on the below date he
 4   caused a true and accurate copy of
 5              STIPULATION FOR EXTENSION OF TIME AND PROPOSED ORDER
 6
     To be served via ECF on the United States District Court, which will e-serve counsel of record in
 7   this case, including the following:

 8   STEVEN MYHRE, ESQ.
 9
     Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
10   Las Vegas, NV 89101

11           I declare under penalty of perjury under the laws of the United States that the foregoing is
     true and correct to the best of my knowledge and belief. Executed on March 2, 2021 at Half
12   Moon Bay, California.
13
                                             /s/ Mark D. Eibert
14
                                             -------------------------------------------
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                      STIPULATION FOR EXTENSION OF TIME,
                               United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL     -4-
